UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1993



MELVIN H. TEPHABOCK,

                                                         Petitioner,

          versus


LAUREL RUN MINING COMPANY; DIRECTOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,

                                                       Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(99-486-BLA)


Submitted:   February 23, 2001            Decided:   March 13, 2001


Before WIDENER, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Hook, Waynesburg, Pennsylvania, for Petitioner. William S.
Mattingly, JACKSON & KELLY, P.L.L.C., Morgantown, West Virginia;
Henry L. Solano, Solicitor of Labor, Donald S. Shire, Associate
Solicitor, Christian P. Barber, Counsel for Appellate Litigation,
Sarah M. Hurley, UNITED STATES DEPARTMENT OF LABOR, Washington,
D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

   Melvin H. Tephabock seeks review of the Benefits Review Board’s

decision and order affirming the administrative law judge’s denial

of black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West

1986 & Supp. 2000).     Our review of the record discloses that the

Board’s decision is based upon substantial evidence and is without

reversible error.    Accordingly, we affirm on the reasoning of the

Board. See Tephabock v. Laurel Run Mining Co., No. 99-480-BLA (BRB

June 16, 2000).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the Court and argument would not aid the decisional process.




                                                            AFFIRMED




                                   2